       Case 5:18-cv-04124-SAC-TJJ Document 12 Filed 03/25/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

TIMOTHY C. HARRIS,                                   )
                                                     )
                              Plaintiff,             )
                                                     )
v.                                                   )       Case No. 18-cv-4124-SAC-TJJ
                                                     )
CITY OF TOPEKA and CHRISTOPHER                       )
JANES,                                               )
                                                     )
                              Defendants.            )

                                               ORDER

       On March 22, 2019, in accordance with Fed. R. Civ. P. 16, the undersigned U.S.

Magistrate Judge, Teresa J. James, conducted a telephone scheduling conference in this case with

the parties. Plaintiff appeared through counsel, Rick Bailey, Carlton Odim, and Andrew Stroth.

Defendants appeared through counsel, Mary Starr and Nicholas Jefferson.

       Defendants indicated their intent to file an early motion for summary judgment on the

issue of qualified immunity, which they raised as a defense in their answer (ECF No. 8). They

also expressed their intent to request a stay of discovery pending ruling on their forthcoming

dispositive motion. Plaintiff objects to a stay of discovery, arguing discovery is needed to

respond to a motion for summary judgment. The Court informed Plaintiff that he may assert his

objections in his response to the forthcoming motion to stay. However, discovery in this case

will be stayed pending further order of the Court. Defendants shall file their motion to stay

discovery on or before April 5, 2019. Defendants shall file their early dispositive motion on or

before May 1, 2019.

       Any joint protective order shall be submitted to the undersigned magistrate judge on or

before March 29, 2019. This proposed protective order should be drafted in compliance with the

guidelines available on the court=s website:
         Case 5:18-cv-04124-SAC-TJJ Document 12 Filed 03/25/19 Page 2 of 2




         http://www.ksd.uscourts.gov/guidelines-for-agreed-protective-orders-district-of-kansas/

         At a minimum, such proposed orders must include a concise but sufficiently specific

recitation of the particular facts in this case that would provide the court with an adequate basis

upon which to make the required finding of good cause pursuant to Fed. R. Civ. P. 26(c). A pre-

approved form of protective order is available on the court=s website:

                http://www.ksd.uscourts.gov/flex/?fc=9&term=5062

         If the parties disagree concerning the need for, and/or the scope or form of a protective

order, the party or parties seeking such an order must file an appropriate motion and supporting

memorandum, with the proposed protective order attached, on or before March 29, 2019.

         The Court defers setting further deadlines until the stay is lifted.

         IT IS THEREFORE ORDERED BY THE COURT that discovery and all Fed. R. Civ.

P. 16 parties’ planning and scheduling requirements are hereby stayed until further order of the

Court.

         IT IS FURTHER ORDERED that Defendants shall file their motion to stay discovery

on or before April 5, 2019. Defendants shall file their early dispositive motion on or before May

1, 2019. Any joint protective order shall be submitted to the undersigned magistrate judge or any

motion and supporting memorandum if the parties disagree concerning the protective order shall

be filed on or before March 29, 2019.

         IT IS SO ORDERED.

         Dated March 25, 2019, at Kansas City, Kansas.




                                                                      Teresa J. James
                                                                      U. S. Magistrate Judge
